912 P.2d 1016 (1996)
128 Wash.2d 1016
The STATE of Washington, Respondent,
v.
David M. COBABE, Petitioner.
No. 63560-9.
Supreme Court of Washington.
February 14, 1996.

ORDER
Prior report: 79 Wash.App. 14, 900 P.2d 560.
All five members of Department I of the Court considered the matters set on its February 13, 1996, Motion Calendar, the files herein and unanimously agreed that the following order be entered. Therefore, Acting Chief Justice Barbara Madsen directed that this order be entered:
IT IS ORDERED:
The motion for extension of time is granted. The Petition for Review is denied with respect to the issues addressed in the Court of Appeals decision. Review is granted as to the issues raised in Mr. Cobabe's personal restraint petition, but not addressed in the Court of Appeals decision, and the case is remanded to the Court of Appeals to decide those issues.